DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 05/10/2021 has been entered. As directed by the amendment, claims 1-2 and 5 are amended. Claims 4 and 10 are previously cancelled. Thus claims 1-3 and 5-9 are pending. Applicant’s remarks/arguments to the Final- Rejection (dated 11/10/2020) are fully considered (see “Response to Arguments” section) and the following Non-Final Rejection is made herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-3 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, This claim recites “…measuring at least one of the oxygen content of the process gas by an oxygen sensor, and a dew point of the process gas…”, in line 8 -9 of page 2, and it is not clear whether the limitation is claiming both the measurement of oxygen content and dew point   or at least one of the oxygen content or dew point. Appropriate correction is required.
at least one of values for the oxygen content, and the dew point measured in the Step 2 by a value for the hydrogen content determined in the Step 1…”, in line 10 -11 of page 2, and it is not clear whether the limitation is claiming both the correction of oxygen content and dew point or at least one of the oxygen content or dew point. Appropriate correction is required.
This claim also recites “…further measuring at least one of the oxygen content and the hydrogen content of the part of the process gas after being extracted from the processing chamber…”, in line 1-3 of page 3, and it is not clear whether the limitation is claiming both the measurement of oxygen content and hydrogen content or at least one of the oxygen content or hydrogen content. Appropriate correction is required.
This claim also recites “… based upon the further measuring at least one of the oxygen content and the hydrogen content of the part.”, in line 5 - 6 of page 3, and it is not clear whether the limitation is claiming  both the measurement  of oxygen content and hydrogen content or at least one of the oxygen content or hydrogen content. Appropriate correction is required.
	This claim also recites “…providing a metallic starting material in the processing chamber and melting the metallic starting material by energy input in the processing chamber are repeated multiple times…”  and it is unclear what is being repeated multiple times here. Providing a metallic starting material step, melting the starting material step, or the energy input? Rendering the claim indefinite. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutcliffe (US 2017/0304945 A1, foreign priority 10/20/2014), here in after called Sutcliffe, in view of Zurecki et al. (US 2016/0045981 A1) in further view of Collier (GB 2418264 A).
Regarding claim 1,  Sutcliffe discloses a method for the generative manufacture of a three dimensional component in a processing chamber (method of additive manufacturing in which material layers are solidified in a layer-by-layer manner to form an object in a chamber, (0001)), wherein the method comprises: providing a metallic starting material (104, metal powder bed, (FIG.1)) in the processing chamber (101, main chamber, (FIG.1)) and melting the metallic starting material by energy input in the process chamber are repeated multiple times (a laser module 105 generates a laser for melting the metal powder 104, the laser directed as required under the control of a computer 130 directing the laser in chamber 101, (0021)) ; providing a process gas in the processing chamber (process gas of inert atmosphere, such as argon or nitrogen is provided through via inlet 160, (0029))  (a hydrogen gas sensor 167 measures the quantity of hydrogen gas entering the main chamber 107, (0028, FIG.1)) ; Step 2) measuring (moisture content sensor 166 at least measures the moisture content of gas leaving the oxygen getter 155, (0028) and oxygen getter 155  reduces or removes the oxygen content to a desired low level through absorption in the main chamber 101 (0029)); extracting part of the process gas from the processing chamber (part of process gas is extracted from the main chamber through outlet 152, (0026, FIG.1)); further measuring at least one of the oxygen content and the hydrogen content of the part of process gas after being extracted from the processing chamber (a hydrogen gas sensor 167 at least  measures the quantity of hydrogen gas entering the main process chamber 101, (0028)), and recirculating and returning at least a portion of the process gas into the processing chamber based upon the further measuring at least one of the oxygen content and the hydrogen content of the part (the gas recirculating circuit 150 returns the a portion of the gas into the chamber at least based on the measurement of the hydrogen content by hydrogen sensor 167, (FIG. 1, (0026, 0027)).
	Sutcliffe does not explicitly disclose measuring at least one of the oxygen content of the process gas by an oxygen sensor.
	However, Zurecki that teaches Methods and systems for controlling gas atmospheres in three-dimensional laser printing chamber, also teaches oxygen and moisture sensors 108/110/112 to trace oxygen and moisture including lambda or zirconia probe sensors measuring oxygen content in the build chamber, (0029).
The advantage of the zirconia probe oxygen sensors is that they are reliable and quickly responsive to the presence of oxygen in a chamber and accurately read the amount of oxygen (0029).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the oxygen getter that has a moisture sensor of Sutcliffe that removes oxygen from the chamber to include an oxygen sensor (zirconia probe) measuring the oxygen content of the process gas of the chamber in order to reliably and efficiently trace the oxygen of the chamber as taught in Zurecki instead of removing the oxygen from the chamber to be at a required level.

However, However Collier teaches a method pf recognizing changes in the level of hydrogen exiting a catalytic converter (6) connected to an engine (4) and using the noted change to correct a set-point voltage used for an oxygen sensor positioned downstream from the catalytic converter 6 ( 57). Collier discusses an improved method for precisely controlling the oxygen content using the changes in the hydrogen content and correcting the oxygen value to get a more precise Oxygen reading (page 1, line 44-46). As discussed in Sutcliffe, the additive manufacturing method, also discloses a method of precisely controlling the content of oxygen and hydrogen level in the build chamber to a required low level to minimize porosity in the built material (0003, 0004). Both Collier and Sutcliffe are solving the problem of getting an improved and more precise reading of an oxygen contenting an enclosed chamber. Further, as indicated in the specification of the instant application (paragraph 0015, 0016), the main objective of the instant invention is to achieve “an enhanced control of the process gas atmosphere, particularly the oxygen content and grew point of the process gas, in the processing chamber”. Thus, all Collier and Sutcliffe and the instant invention are directed to solving the problem of getting an improved and more precise reading of an oxygen contenting an enclosed chamber. Collier teaches a method of recognizing changes in the level of hydrogen exiting a catalytic converter (6) connected to an engine (4) and using the noted change to correct a set- point voltage used for an oxygen sensor positioned downstream from the catalytic converter 6 (57). Collier also teaches the step of correcting the output signal of the first lambda probe (oxygen sensor) using the change the hydrogen content exiting from the catalytic converter (page 2, line 22 - 31).
The advantage of correcting the oxygen sensor reading using the hydrogen content reading as described in step 3 yields a high degree of precision in determining the content of the 
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the method of laser printing and controlling the gas atmosphere in the build chamber disclosed by Sutcliffe in view of Zurecki with the step of correcting the output signal of the oxygen sensor using the change the hydrogen content in order to maintain a high degree of precision in determining the content of the oxygen level to the required low that is needed in maintaining the purity of the process gas and limiting contaminants like hydrogen and oxygen gases in the build chamber as taught by Collier.
Regarding claim 2, Sutcliffe in view of Zurecki in further view of Collier teaches the method according to claim 1, characterized in that the oxygen content is measured by a lambda probe (the oxygen sensor is lambda or zirconia probe sensors measuring oxygen content in the build chamber, Zurecki (0029)).  
Regarding claim 5, Sutcliffe in view of Zurecki in further view of Collier teaches the method according to claim 1, further comprising measuring the hydrogen content of the process gas and the oxygen content of the process gas by the oxygen sensor, and an oxygen analyzer, prior to the Steps 1 to 3 (a hydrogen gas sensor 167 measures the quantity of hydrogen gas entering the main chamber 101, Sutcliffe(0028) and oxygen getter 155 now the measures the oxygen content using a lambda or zirconia sensor reduces the oxygen content to a desired low level through absorption, Sutcliffe  (0029)), Application No. 15/801,534Attorney Docket No. P16C203wherein a difference between a value measured with the oxygen sensor and a value measured with the oxygen analyzer is correlated with the hydrogen content measured, and a resulting correlation is used for correcting the value for the oxygen content in the Step 3 (correcting the output signal of the first lambda probe (oxygen sensor) is done using the change the hydrogen content exiting from the catalytic converter (collier, page 2, line 22-31), and (page 14, line 30-35)).  
Regarding claim 6, Sutcliffe in view of Zurecki in further view of Collier teaches the method according to claim 1, further comprising supplying an oxygen-free gas to the process gas if the correcting value for the oxygen content is higher than a predefined comparative value (the oxygen content in the chamber is kept at low level and consistent desirable level of oxygen is kept by the oxygen getter, Sutcliffe (0003, 0028)).
Regarding claim 7, Sutcliffe in view of Zurecki in further view of Collier teaches the method according to claim 1, characterized in that the energy input for melting the metallic starting material is provided by a laser (a laser module 105 generates a laser for melting the metal powder 104, Sutcliffe (00217).
Regarding claim 8, Sutcliffe in view of Zurecki in further view of Collier teaches the method according to claim 1, characterized in that the process gas comprises an inert gas (the chamber 101 is filled with inert gas, such as nitrogen or argon, Sutcliffe (0025)).  
Regarding claim 9, Sutcliffe in view of Zurecki in further view of Collier teaches the method according to claim 8, characterized in that the inert gas comprises argon (the chamber 101 is filled with inert gas, such as nitrogen or argon, Sutcliffe (0025)).  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutcliffe in view of Zurecki in further view of Collier modified by Akiyama et al (US 3,943,751), here in after called Akiyama.
Regarding claim 3, Sutcliffe in view Zurecki in further view of Collier teaches the method according to claim 1. But, Sutcliffe in view of Zurecki in further view of Collier does not teach that the hydrogen content is measured by gas chromatography or optionally by a thermal conductivity detector. 
However Akiyama teaches a method and an apparatus for continuously measuring the hydrogen concentration in argon gas containing hydrogen and other impurities. Akiyama also discusses using thermal conductivity detector to measure hydrogen content (3:37 -45). 

Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the method of claim 1 with thermal conductivity detector to measure hydrogen content accurately as taught in Akiyama
Response to Arguments
Applicant's arguments regarding the primary reference Sutcliffe:
	Applicant argues that Sutcliffe’s “Oxygen getter 155” does not teach the now amended limitation of “measuring the oxygen content of the process gas by an oxygen sensor” and the oxygen getter 155 of Sutcliffe simply removes oxygen from the process chamber (does not measure oxygen) or no oxygen sensor is disclosed. 
	This argument is now moot because another reference (Zurecki) is introduced to teach the limitation in argument here.
Applicant's arguments regarding the reference collier:
	The applicant notes that Sutcliffe and Collier are not in th same field of invention or analogous art (as admitted by the office action) and argues “there is no explicit explanation in the Office Action why one of ordinary skill in the 3-D printing art would overcome a deficiency in that art field by seeking out the internal combustion engine art field to cure the earlier deficiency.”
This argument is no persuasive because:  as indicated in the instant rejection here combination of prior art references is necessarily be restricted to analogous arts only, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, as clearly established here in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136.  The examiner can normally be reached on 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761